MEMORANDUM**
Cipriano Ramirez-Paseual, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from *633an immigration judge’s decision denying his asylum application. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Lim v. INS, 224 F.3d 929, 933 (9th Cir.2000), we deny the petition for review.
Ramirez-Pascual testified that because the guerillas signed the 1996 peace accords, he no longer feared returning to Guatemala. Accordingly, substantial evidence supports the agency’s determination that Ramirez-Pascual did not establish a well-founded fear of future persecution. See Montecino v. INS, 915 F.2d 518, 520-21 (9th Cir.1990) (holding that a well-founded fear must be subjectively genuine and objectively reasonable).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.